               Case 2:20-cv-01717-JCC Document 11 Filed 08/26/21 Page 1 of 9




 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                     WESTERN OF WASHINGTON
 7
                                            AT SEATTLE
 8
      QIXIA ENSBERG,                                     C20-1717-JCC
 9
                             Plaintiff,                  STIPULATED PROTECTIVE ORDER
10

11            vs.

12    STATE FARM MUTUAL AUTOMOBILE
      INSURANCE COMPANY,
13
                             Defendant.
14
     1.     PURPOSES AND LIMITATIONS
15
            Discovery in this action is likely to involve production of confidential, proprietary, or
16
     private information for which special protection may be warranted. Accordingly, the parties
17
     hereby stipulate to and petition the court to enter the following Stipulated Protective Order. It
18
     does not confer blanket protection on all disclosures or responses to discovery; rather, the
19
     protection it affords from public disclosure and use extends only to the limited information or
20
     items that are entitled to confidential treatment under the applicable legal principles, and it does
21
     not presumptively entitle parties to file confidential information under seal.
22

23   2.     “CONFIDENTIAL” MATERIAL
            “Confidential” material shall include the following documents and tangible things
24
     produced or otherwise exchanged:
25




      STIPULATED PROTECTIVE ORDER                       -1-
               Case 2:20-cv-01717-JCC Document 11 Filed 08/26/21 Page 2 of 9




 1
            Customer information; employee identification such as Social Security numbers, birth
 2
     date and birth month; sales and income information; and proprietary business records, including
 3
     employee handbooks, reference books, training, testing, and disciplinary materials and
 4
     competitively sensitive technical, marketing, financial, sales, technical products or methods, or
 5
     other confidential business information or confidential business documents, such as business
 6
     correspondence, employee payroll and salary, business and marketing plans, inventory reports,
 7
     customer lists, confidential licenses, and other confidential agreements; and confidential
 8
     financial documents, such as accounting records, sales reports, and profit and loss statements;
 9
     and complaints, investigations and reports.
10
     3.     SCOPE
11
            The protections conferred by this agreement cover not only confidential material (as
12
     defined above), but also (1) any information copied or extracted from confidential material;
13
     (2) all copies, excerpts, summaries, or compilations of confidential material; and (3) any
14
     testimony, conversations, or presentations by parties or their counsel that might reveal
15
     confidential material. However, the protections conferred by this agreement do not cover
16
     information that is in the public domain or becomes part of the public domain through trial or
17
     otherwise.
18
     4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
19
            4.1.    Basic Principles. A receiving party may use confidential material that is disclosed
20
     or produced by another party or by a non-party in connection with this case only for prosecuting,
21
     defending, or attempting to settle this litigation. Confidential material may be disclosed only to
22
     the categories of persons and under the conditions described in this agreement. Confidential
23
     material must be stored and maintained by a receiving party at a location and in a secure manner
24
     that ensures that access is limited to the persons authorized under this agreement.
25




      STIPULATED PROTECTIVE ORDER                      -2-
               Case 2:20-cv-01717-JCC Document 11 Filed 08/26/21 Page 3 of 9




 1
            4.2.    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 2
     ordered by the court or permitted in writing by the designating party, a receiving party may
 3
     disclose any confidential material only to:
 4
                    (a)      the receiving party’s counsel of record in this action, as well as employees
 5
     of counsel to whom it is reasonably necessary to disclose the information for this litigation;
 6
                    (b)      the officers, directors, and employees (including in-house counsel) of the
 7
     receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
 8
     agree that a particular document or material produced is for Attorney’s Eyes Only (and, in that
 9
     case, includes in-house counsel) and is so designated;
10
                    (c)      experts and consultants to whom disclosure is reasonably necessary for
11
     this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
12
     (Exhibit A);
13
                    (d)      the court, court personnel, and court reporters and their staff;
14
                    (e)      copy or imaging services retained by counsel to assist in the duplication of
15
     confidential material, provided that counsel for the party retaining the copy or imaging service
16
     instructs the service not to disclose any confidential material to third parties and to immediately
17
     return all originals and copies of any confidential material;
18
                    (f)      during their depositions, witnesses in the action to whom disclosure is
19
     reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
20
     (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
21
     transcribed deposition testimony or exhibits to depositions that reveal confidential material must
22
     be separately bound by the court reporter and may not be disclosed to anyone except as permitted
23
     under this agreement;
24
                    (g)      the author or recipient of a document containing the information or a
25
     custodian or other person who otherwise possessed or knew the information.



      STIPULATED PROTECTIVE ORDER                        -3-
               Case 2:20-cv-01717-JCC Document 11 Filed 08/26/21 Page 4 of 9




 1
            4.3.    Filing Confidential Material. Before filing confidential material or discussing or
 2
     referencing such material in court filings, the filing party shall confer with the designating party,
 3
     in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
 4
     remove the confidential designation, whether the document can be redacted, or whether a motion
 5
     to seal or stipulation and proposed order is warranted. During the meet and confer process, the
 6
     designating party must identify the basis for sealing the specific confidential information at issue,
 7
     and the filing party shall include this basis in its motion to seal, along with any objection to
 8
     sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be
 9
     followed and the standards that will be applied when a party seeks permission from the court to
10
     file material under seal. A party who seeks to maintain the confidentiality of its information must
11
     satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the
12
     motion to seal. Failure to satisfy this requirement will result in the motion to seal being denied,
13
     in accordance with the strong presumption of public access to the Court’s files.
14
     5.     DESIGNATING PROTECTED MATERIAL
15
            5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party
16
     or non-party that designates information or items for protection under this agreement must take
17
     care to limit any such designation to specific material that qualifies under the appropriate
18
     standards. The designating party must designate for protection only those parts of material,
19
     documents, items, or oral or written communications that qualify, so that other portions of the
20
     material, documents, items, or communications for which protection is not warranted are not
21
     swept unjustifiably within the ambit of this agreement.
22
            Mass, indiscriminate, or routinized designations are prohibited. Designations that are
23
     shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
24
     unnecessarily encumber or delay the case development process or to impose unnecessary
25
     expenses and burdens on other parties) expose the designating party to sanctions.



      STIPULATED PROTECTIVE ORDER                       -4-
               Case 2:20-cv-01717-JCC Document 11 Filed 08/26/21 Page 5 of 9




 1
            If it comes to a designating party’s attention that information or items that it designated
 2
     for protection do not qualify for protection, the designating party must promptly notify all other
 3
     parties that it is withdrawing the mistaken designation.
 4
            5.2     Manner and Timing of Designations. Except as otherwise provided in this
 5
     agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
 6
     ordered, disclosure or discovery material that qualifies for protection under this agreement must
 7
     be clearly so designated before or when the material is disclosed or produced.
 8
                    (a)     Information in documentary form (e.g., paper or electronic documents and
 9
     deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
10
     the designating party must affix the word “CONFIDENTIAL” to each page that contains
11
     confidential material. If only a portion or portions of the material on a page qualifies for
12
     protection, the producing party also must clearly identify the protected portion(s) (e.g., by
13
     making appropriate markings in the margins).
14
                    (b)     Testimony given in deposition or in other pretrial or trial proceedings: the
15
     parties and any participating non-parties must identify on the record, during the deposition,
16
     hearing, or other proceeding, all protected testimony, without prejudice to their right to so
17
     designate other testimony after reviewing the transcript. Any party or non-party may, within
18
     fifteen days after receiving a deposition transcript, designate portions of the transcript, or
19
     exhibits thereto, as confidential. If a party or non-party desires to protect confidential
20
     information at trial, the issue should be addressed during the pre-trial conference.
21
                    (c)     Other tangible items: the producing party must affix in a prominent place
22
     on the exterior of the container or containers in which the information or item is stored the word
23
     “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
24
     the producing party, to the extent practicable, shall identify the protected portion(s).
25




      STIPULATED PROTECTIVE ORDER                       -5-
               Case 2:20-cv-01717-JCC Document 11 Filed 08/26/21 Page 6 of 9




 1
            5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 2
     designate qualified information or items does not, standing alone, waive the designating party’s
 3
     right to secure protection under this agreement for such material. Upon timely correction of a
 4
     designation, the receiving party must make reasonable efforts to ensure that the material is
 5
     treated in accordance with the provisions of this agreement.
 6
     5.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 7
            6.1     Timing of Challenges. Any party or non-party may challenge a designation of
 8
     confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
 9
     designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
10
     burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
11
     challenge a confidentiality designation by electing not to mount a challenge promptly after the
12
     original designation is disclosed.
13
            6.2     Meet and Confer. The parties must make every attempt to resolve any dispute
14
     regarding confidential designations without court involvement. Any motion regarding
15
     confidential designations or for a protective order must include a certification, in the motion or in
16
     a declaration or affidavit, that the movant has engaged in a good faith meet and confer
17
     conference with other affected parties in an effort to resolve the dispute without court action. The
18
     certification must list the date, manner, and participants to the conference. A good faith effort to
19
     confer requires a face-to-face meeting or a telephone conference.
20
            6.3     Judicial Intervention. If the parties cannot resolve a challenge without court
21
     intervention, the designating party may file and serve a motion to retain confidentiality under
22
     Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
23
     persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
24
     made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
25




      STIPULATED PROTECTIVE ORDER                        -6-
               Case 2:20-cv-01717-JCC Document 11 Filed 08/26/21 Page 7 of 9




 1
     other parties) may expose the challenging party to sanctions. All parties shall continue to
 2
     maintain the material in question as confidential until the court rules on the challenge.
 3
     6.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 4          LITIGATION
 5          If a party is served with a subpoena or a court order issued in other litigation that compels

 6   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that

 7   party must:

 8                  (a)     promptly notify the designating party in writing and include a copy of the

 9   subpoena or court order;

10                  (b)     promptly notify in writing the party who caused the subpoena or order to

11   issue in the other litigation that some or all of the material covered by the subpoena or order is

12   subject to this agreement. Such notification shall include a copy of this agreement; and

13                  (c)     cooperate with respect to all reasonable procedures sought to be pursued

14   by the designating party whose confidential material may be affected.

15   7.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
16          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
17   material to any person or in any circumstance not authorized under this agreement, the receiving
18   party must immediately (a) notify in writing the designating party of the unauthorized
19   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
20   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
21   this agreement, and (d) request that such person or persons execute the “Acknowledgment and
22   Agreement to Be Bound” that is attached hereto as Exhibit A.
23   8.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
24          MATERIAL
            When a producing party gives notice to receiving parties that certain inadvertently
25
     produced material is subject to a claim of privilege or other protection, the obligations of the


      STIPULATED PROTECTIVE ORDER                        -7-
               Case 2:20-cv-01717-JCC Document 11 Filed 08/26/21 Page 8 of 9




 1
     receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
 2
     provision is not intended to modify whatever procedure may be established in an e-discovery
 3
     order or agreement that provides for production without prior privilege review. Parties shall
 4
     confer on an appropriate non-waiver order under Federal Rule of Evidence 502.
 5
     9.     NON TERMINATION AND RETURN OF DOCUMENTS
 6
            Within 60 days after the termination of this action, including all appeals, each receiving
 7
     party must return all confidential material to the producing party, including all copies, extracts
 8
     and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
 9
     destruction.
10
            Notwithstanding this provision, counsel are entitled to retain one archival copy of all
11
     documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
12
     deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
13
     work product, even if such materials contain confidential material.
14
            The confidentiality obligations imposed by this agreement shall remain in effect until a
15
     designating party agrees otherwise in writing or a court orders otherwise.
16
            Pursuant to the parties’ stipulation (Dkt. No. 10), it is so ORDERED.
17
            DATED this 26th day of August 2021.
18

19

20

21
                                                           A
                                                           John C. Coughenour
                                                           UNITED STATES DISTRICT JUDGE
22

23

24

25




      STIPULATED PROTECTIVE ORDER                       -8-
               Case 2:20-cv-01717-JCC Document 11 Filed 08/26/21 Page 9 of 9




 1                                              EXHIBIT A

 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
            I, ____________________________________________ [Print or Type Full Name], of
 4
     _____________________________________________________ [Print or Type Full Address],
 5
     declare under penalty of perjury that I have read in its entirety and understand the Stipulated
 6
     Protective Order that was issued by the United States District Court for the Western District of
 7
     Washington on August 26, 2021 in the case of Ensberg v. State Farm Mut. Auto. Ins. Co., United
 8
     States District Court, Western District of Washington at Seattle, Cause No. 2:20-cv-01717.
 9
            I agree to comply with and to be bound by all the terms of this Stipulated Protective
10
     Order and I understand and acknowledge that failure to so comply could expose me to sanctions
11
     and punishment in the nature of contempt. I solemnly promise that I will not disclose in any
12
     manner any information or item that is subject to this Stipulated Protective Order to any person
13
     or entity except in strict compliance with the provisions of this Order.
14
            I further agree to submit to the jurisdiction of the United States District Court for the
15
     Western District of Washington for the purpose of enforcing the terms of this Stipulated
16
     Protective order, even if such enforcement proceedings occur after termination of this action.
17

18

19   Date: _________________________________________
20   City and State where sworn and signed: _____________________________________
21   Printed name: __________________________________
22   Signature: _____________________________________
23

24

25




      STIPULATED PROTECTIVE ORDER                      -9-
